Citation Nr: 0812315	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for mouth cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1970 and from March 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005, April 2006, and November 
2006 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  As a result, the Secretary 
of Veterans Affairs has imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  See Chairman's 
Memorandum No. 01-06-24 (September 21, 2006).

As noted above, the veteran is seeking service connection for 
mouth cancer, to include as due to herbicide exposure.  The 
evidence clearly demonstrates that the veteran served in the 
Republic of Vietnam while on active duty.  As such, the 
veteran's claim on appeal is not subject to the Haas stay.




FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's mouth cancer is attributable to presumed 
herbicide exposure during his active military service.


CONCLUSION OF LAW

The veteran has mouth cancer that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was diagnosed in June 2004 with squamous cell 
carcinoma of the right maxilla (hereinafter "mouth 
cancer").  He underwent surgery in July 2004 to remove the 
tumor in the maxilla and part of his right upper palate, as 
well as multiple lymph nodes, and he underwent a series of 
chemotherapy and radiation treatments following the surgery.  
He currently wears an obturator to assist with speech and 
eating and cope with the palate defect resulting from the 
surgery.  According to a June 2005 statement by his treating 
oncologist, the veteran suffers from ongoing difficulty with 
oral discomfort, loss of teeth, ear pain and hearing 
problems, and a change in his speech pattern subsequent to 
the surgery.  His service medical records are silent 
regarding any complaints or diagnosis of cancer, and there is 
no evidence that the veteran's mouth cancer was diagnosed 
during the one-year period following his release from active 
service.  38 C.F.R. §§ 3.307, 3.309.  The veteran, however, 
specifically contends that his mouth cancer is a result of 
exposure to herbicides while serving in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116, and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with 
exposure to herbicides.

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a specified degree 
at any time after service.  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed to an herbicide agent during such service unless 
there is affirmative evidence to the contrary.  Id.

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam, and he is thus 
presumed to have been exposed to herbicides in Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
However, the veteran's cancer-which manifested in the 
maxilla, part of the upper palate of the mouth-is not among 
those diseases associated with exposure to herbicide agents.  
Service connection on a presumptive basis is therefore not 
warranted.

Service connection may nevertheless be granted if it can be 
medically established that the veteran's mouth cancer is 
etiologically related to his herbicide exposure.  Combee v. 
Brown, 34 F.3d 1039 (1994).  Here, the veteran's treating 
oncologist stated in letters dated in June 2005, November 
2005, and January 2007 that it is more likely than not that 
the veteran's cancer was in fact caused by his exposure to 
Agent Orange.

The opinions offered by the veteran's treating oncologist-
who is affiliated with the Kansas City VA Medical Center in 
Kansas City, Missouri-support the veteran's claim that his 
exposure to Agent Orange contributed to his cancer.  In these 
letters, the oncologist linked the veteran's mouth cancer to 
his exposure to Agent Orange and noted specifically that the 
veteran had no other risk factors for the disease, to include 
heavy drinking, smoking, or other use of tobacco products.  
In fact, the oncologist stated in his January 2007 letter 
that the likelihood that the veteran's mouth cancer "was 
caused by Agent Orange is as great, if not greater, than 
anyone who has been service connected for any respiratory 
disorder.  There is absolutely no speculation in this 
regard."  Similarly, the treating oncologist stated in a 
November 2005 letter that he found it "extremely likely that 
Agent Orange contributed to the development" of the 
veteran's mouth cancer.  Additionally, a second VA oncologist 
supplied an opinion in August 2006 concluding that the 
veteran's mouth cancer could be rationally linked to Agent 
Orange exposure, particularly in light of the fact that other 
aerodigestive cancers, such as cancer of the larynx and 
trachea, are already presumed by VA to be caused by exposure 
to the herbicide.  Significantly, the Board notes that there 
is no medical evidence in the record to suggest that the 
veteran's mouth cancer is not caused by his in-service 
exposure to Agent Orange.

Because the only competent evidence of record strongly 
suggests a link between the veteran's in-service exposure to 
Agent Orange and his mouth cancer, the oncologist's medical 
opinions can therefore be said to show that the veteran's 
mouth cancer is directly related to his military service.  
There is thus objective clinical evidence linking the claimed 
disability to service.  Although the veteran may not be 
awarded service connection based on the presumption of 
38 C.F.R. §§ 3.307, 3.309(a) (2007), service connection is 
nevertheless warranted on a direct basis.


ORDER

Entitlement to service connection for mouth cancer is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


